—Order, Supreme Court, Bronx County (Stanley Green, J.), entered October 10, 1996, which, in an unsafe building proceeding, held the City’s motion to tax costs in abeyance for a traverse to determine whether a diligent search pursuant to Administrative Code of the City of New York § 26-236 (b) had been made to locate the building’s corporate owner, unanimously reversed, on the law, without costs, the City’s motion for an order taxing *310costs granted, and the court directed to tax and adjust the costs and disbursements incurred by the City incidental to the proceeding, and to enter judgment accordingly.
Inasmuch as the owner of the subject premises is a corporation, jurisdiction over it was properly obtained by service upon the Secretary of State pursuant to Business Corporation Law § 306 (b) (1), which contains no diligent search requirement. Thus, there is no need for a traverse.
Since the defenses offered lack merit, judgment should be awarded to the City in the amount sought. Concur—Sullivan, J. P., Tom, Mazzarelli, Saxe and Friedman, JJ.